internal_revenue_service number release date index number ------------------------------------------------------------ ------------ ---------------------- --------------------------- ----------------------------- in re --------------------------------------------------- --------------------- department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-122776-04 date july -------------------------------------------------------------------------------- legend trust -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------- trust -------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------- settlor son date date trustees court ----------------------------------------------------------------------------------------------------------------- --------------------------------------------------------- state state statute dear --------------------------------------------- ----------------------------------------------- ------------------------------------------------------- -------------------------- ---------------------- ----------------------------------------------------------- -------------------------------------------------------------------------------- ------------------ ------------------------------------ this is in response to the date letter and subsequent correspondence concerning the generation-skipping_transfer gst tax and income_tax consequences of the proposed merger of two trusts the facts and representations submitted are summarized as follows settlor executed an irrevocable_trust agreement trust dated date which is prior to plr-122776-04 date trust was created for the primary benefit of settlor’s son son the trustees of trust are trustees article one of trust provides in part that the trustees shall hold manage invest and reinvest the trust property shall collect the income therefrom and shall pay the net_income in convenient installments in such proportions and with such exclusions as the trustees shall deem advisable among the following class of persons son a child of settlor the spouse of said child the issue of said child the respective spouses of the issue of said child the brothers and sisters of said child their respective spouses their issue and the respective spouses of such issue or the trustees shall have the right to and are authorized to accumulate any or all of such net_income as they shall deem advisable and add the same to the principal of the trust property further in the event that any payment of income authorized to be made to any individual beneficiary shall be insufficient in the opinion of the trustees to defray the expenses of any illness accident or other emergency or to provide for the proper maintenance support and education of such beneficiary the trustees are authorized to use from time to time so much of the principal of the trust property as the trustees may deem advisable therefor article two of trust provides in part that this trust shall continue in effect unless sooner terminated as herinafter provided until twenty-one years after the death of the last to die of the four children of the settlor living at the date this agreement or until the earlier failure of all living takers in the class of persons above described in article one hereof the trustees however are authorized to terminate this trust in whole or in part before the time aforesaid whenever they deem it to be in the best interest of the beneficiaries of this trust or for any other reasons advisable to do so upon any termination of trust the trustees shall transfer deliver and pay over the then trust property to the said child of the settlor if such child is then living and if not to the then living issue of the said child per stirpes failing such then living issue the then trust property shall be divided equally among and added to the other three trusts of even date with this agreement established by the settlor for his other children and their families for which trusts there are takers then living and failing all such then living takers the then trust property shall be transferred delivered and paid over to such charitable_organization or organizations as the trustees shall select on date a date prior to date settlor executed a second irrevocable_trust agreement trust for the primary benefit of settlor’s son son the trustees of trust are trustees the terms of trust are virtually identical to the terms of trust trust and trust have identical dispositive provisions and identical beneficiaries the only significant variation between trust and trust is contained in the fiduciary powers provision of trust article nine specifically trust permits the trustees of trust to plr-122776-04 delegate to each other their rights power and duties thereunder any of the trustees shall have full power and authority to delegate from time to time to any one or more of the other trustees by an instrument in writing any or all of such trustee’s rights power and duties hereunder since the establishment of trust and trust the trusts have been separately administered under state law it is represented that this separate administration has proved to be costly and cumbersome resulting in frequent duplication in connection with investment oversight court filing_requirements annual accounting statements and tax reporting matters state statute provides that the court for cause shown may authorize the trustees propose to file a petition to state court to seek the court’s permission to combination of separate trusts with substantially_similar provisions upon such terms and conditions and with such notice as the court shall direct notwithstanding that the trusts may have been created by separate instruments and by different persons combine the assets of trust with trust and to seek state court authority to administer the combined assets under the provisions of trust the petition will further provide that the merger of trust and trust is contingent upon the issuance of a ruling by the internal_revenue_service that the merger will not result in a forfeiture of trust 2’s exempt status from gst tax trust and trust were irrevocable on date it is represented you have requested the following rulings the proposed merger of trust into trust with the combined corpus thereof that no actual or constructive additions have been made to trust and trust after that date being administered in accordance with trust will not give rise to a constructive_addition to trust nor otherwise cause trust to lose its grandfathered exempt status under gst tax provisions of sec_2601 to recognize gain_or_loss for purposes of sec_1001 and the basis of the assets of trust and trust as well as the holding_period of those assets will remain the same after the proposed merger issue sec_2601 imposes a tax on each generation-skipping_transfer gst which includes under sec_2611 a taxable_distribution a taxable_termination and a direct_skip the proposed merger of trust into trust will not cause either of trust sec_1 or plr-122776-04 under section a of the tax_reform_act_of_1986 act the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date see sec_26_2601-1 regarding constructive additions sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust for grantor's child and the child's issue in grantor's spouse also established a separate irrevocable_trust for the benefit of the same child and issue the terms of the spouse's trust and grantor's trust are identical in the appropriate local court approved the merger of the two trusts into one trust to save administrative costs and enhance the management of the investments the merger of the two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the merger in addition the merger does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust that resulted from the merger will not be subject_to the provisions of chapter in the present case trust and trust were irrevocable on date it is represented that no additions actual or constructive were made to trust or trust after that date the merger of trust into trust is substantially_similar to the situation described in example of sec_26_2601-1 the merger of trust into trust will not result in a shift of any beneficial_interest in the trust assets to any beneficiary who occupies a generation lower than the persons holding the beneficial plr-122776-04 interests prior to the merger trust will terminate on the same date that trust was required to terminate thus the merger will not extend the time for vesting of any beneficial_interest in the surviving trust beyond the period provided for in trust and trust accordingly we conclude that based on the facts submitted and the sec_1001 provides that the gain from the sale_or_other_disposition of sec_61 provides that gross_income includes gains derived from dealings sec_1_1001-1 of the income_tax regulations provides as a general_rule representations made the proposed merger of trust into trust with the combined corpus thereof being administered in accordance with trust will not give rise to a constructive_addition to trust nor otherwise cause trust to lose its grandfathered exempt status under gst tax provisions of sec_2601 issue in property property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 provides that except as otherwise provided the entire amount of the gain_or_loss on the sale_or_exchange of property is recognized that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in either kind or in extent is treated as income or as loss sustained exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests in order to extinguish their survivorship interests the properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite identical dispositive provisions and identical beneficiaries the proposed merger of an exchange of property results in the realization of gain under sec_1001 if for purposes of sec_1001 in an exchange of property each party to the trust and trust have substantially_similar provisions the trusts have revrul_56_437 1956_2_cb_507 holds that a partition of jointly owned based on the information submitted and the representations made in the ruling sec_1011 provides that the adjusted_basis for determining gain_or_loss from a plr-122776-04 trust into trust will not result in any change in the beneficial interests of any beneficiary request the proposed merger of trust into trust will not result in a material difference in the beneficial interests of any beneficiary the beneficiaries will hold the same interests before and after the merger accordingly the proposed merger will not cause any of the trusts to recognize any gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 sale_or_other_disposition of property whenever acquired is the basis as determined under sec_1012 or other applicable sections sec_1012 provides that the basis_of_property is the cost of the property except as otherwise provided in subchapter_o in the present case the basis of the assets in trust and trust are determined under sec_1012 and other sections in subchapter_o as the proposed merger of the two separate trusts will not constitute a sale_or_other_disposition of property for purposes of sec_1001 no gain_or_loss will be realized under sec_1_1001-1 accordingly the basis of the assets in the surviving trust after the proposed merger will remain the same as the basis of those assets in the current trusts before the merger held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person proposed merger will remain the same as the basis of those assets in the current trusts before the merger accordingly the holding periods of the assets in the surviving trust after the proposed merger will include the holding periods of the assets in the current trusts before the merger sec_1223 provides that in determining the period for which a taxpayer has as mentioned above the basis of the assets in the surviving trust after the except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-122776-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
